IN THE SUPREME COURT OF PENNSYLVANIA

AVERY TALMADGE,               :          No. 5 EAP 2017
                              :
           Appellant          :          Appeal from the Order of Commonwealth
                              :          Court dated October 6, 2006 entered on
        v.                    :          October 19, 2016 at No. 550 MD 2016
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
            Appellee          :
                              :
                              :



                                   ORDER


PER CURIAM


    AND NOW, this 7th day of April, 2017, the Notice of Appeal is quashed.